103 F.3d 113
Midwest Portland Cement Companyv.Lawrence F. Ranallo, Trustee of Estate of Pittsburgh Food &Beverage, Inc.; First Commerce Investment Company v.Lawrence F. Ranallo, Trustee of Estate of Pittsburgh Food &Beverage, Inc.; U.S. Cement Company v. Lawrence F. Ranallo,Trustee of Estate of Pittsburgh Food & Beverage, Inc.; USCIndustries, Inc. v. Lawrence F. Ranallo, Trustee of Estateof Pittsburgh Food & Beverage, Inc.
NO. 96-3236
United States Court of Appeals,Third Circuit.
Nov 21, 1996

Appeal From:  W.D.Pa., Nos. 96-00021, 96-00022, 96-00023, 96-00030,
Bloch, J.


1
AFFIRMED.